UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7957


ABDUL-AZIZ RASHID MUHAMMAD,

                Plaintiff – Appellant,

          v.

HARLEY G. LAPPIN; HAROLD WATTS; K.M. WHITE; B. A. BLEDSOE; J. D.
HILL; J. BUNTS; D. WILLIAMS; MARY BETH LICHTY; R. G. MCLEOD; J.
BETLER; D. HEADY; STEVE HAMLING; P. BENDER; TERESA PUCKETT;
DAVID   BUCKINGHAM;    ERICA   MASTELLER-BORAM;   R.   PROFFITT,
Lieutenant; DEBORAH LIVINGSTON, DHO; ALL UNKNOWN, unidentified
individuals that may be determined during discovery; TRACY
JONES, Nurse; JOHN DOE, JR., Desk Sergeant; JAKE DOE, Booking
Officer; JANE DOE, #1 Nurse; JANE DOE, #2 Nurse; BETHANEY COX,
Supervising Nurse; JOHNATHAN STEVENS, CMA; KIM DOE, Supervising
Nurse; JOHN DOE, #2 Health Service Administrator; ANY OTHER
UNKNOWN OFFICIALS,

                Defendants – Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:07-cv-00018-REM-JSK)


Submitted:   May 20, 2010                     Decided:   May 25, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abdul-Aziz Rashid Muhammad, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Abdul-Aziz    Rashid     Muhammad     appeals   the   district

court’s   order   accepting   the   magistrate   judge’s   recommendation

and denying relief on Muhammad’s complaint filed pursuant to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Muhammad v. Lappin, No. 2:07-cv-00018-

REM-JSK (N.D.W. Va. Sept. 23, 2009).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                     3